Citation Nr: 1037229	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder 
claimed as allergic fungal sinusitis.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for diplopia, secondary to 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty from September 1997 to February 1998, 
February 2003 to April 2004, and had active duty for training 
from June 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  On his VA Form 9, the Veteran 
requested a travel board hearing.  A hearing was subsequently 
scheduled for him in October 2007.  However, the Veteran failed 
to appear for that hearing.  A postponement was not requested or 
granted.  The Veteran has not asserted any good cause for missing 
the hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request to 
have been withdrawn.  38 C.F.R. § 20.702 (2009).  

In February and June 2009, the Board remanded the issues on 
appeal for further development.  The Board finds that the Appeals 
Management Center (AMC) substantially complied with the June 2009 
remand orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, sinusitis had its 
onset in service.  

2.  Migraine headaches did not begin during active duty service 
or permanently worsen to any measurable degree during active 
duty.  

3.  Resolving all doubt in the Veteran's favor, diplopia is due 
to sinusitis.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred during a period of active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 

2.  Migraine headaches were not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

3.  Diplopia is proximately due to sinusitis.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied, See Id, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
service connection has been granted for a respiratory disorder 
claimed as allergic fungal sinusitis and diplopia secondary to 
allergic fungal sinusitis.  The Board finds that no undue 
prejudice to the appellant is evident by such dispositions as the 
grant of service connection for respiratory disorder claimed as 
allergic fungal sinusitis is a complete grant of the benefits 
sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
appealed claim for service connection is granted, further 
appellate-level review is terminated as the Board does not retain 
appellate jurisdiction over additional elements of claim: 
original disability rating and effective date).
Notwithstanding the above, and specifically with regard to the 
claim for service connection for migraine headaches, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) in 
correspondence dated in October 2004.  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In correspondence dated in March, June 
and October 2003, the Veteran was notified of information 
regarding disability ratings and effective under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Defects as to the 
timeliness of the statutory and regulatory notice are rendered 
moot because the Veteran's claims on appeal have been fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Available service treatment records and service medical reports 
have been associated with the claims folder.  A request was made 
for service medical records for the period from June 2005 through 
November 2005, but such records were not obtained.  A letter 
dated in February 2007 was sent to the Veteran requesting copies 
of those service medical records, but there has been no reply 
from the Veteran regarding the records.  The RO, therefore 
determined that the records were unavailable and in May 2007 
issued a memorandum of formal finding on the unavailability of 
service records for the stated period-.  All identified and 
available VA and private treatment records have been secured.  In 
November 2004 the Veteran had a VA general medical examination 
and eye examination in conjunction with his claims.  VA 
examination scheduled in July 2009 was cancelled due to the 
Veteran's failure to report for examination.  Thus, the duties to 
notify and assist have been met.

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in- service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  However, if a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 
Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the United Stated Court of Appeals for Veterans Claims (Court) 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Sinusitis

The Veteran essentially contends that he has sinusitis, 
specifically allergic fungal sinusitis that is related to 
service.  

Service treatment records show that the Veteran complained of 
sinus congestion with headache for three weeks periodically 
during an in-service medical clinic visit in January 1998.  The 
impression was upper respiratory infection.  In his Report of 
Medical History dated in September 2002 the Veteran noted that 
allergies included dust.  He also indicated that he had acute 
bronchitis and during spring and fall he sometimes would have hay 
fever.  A September 2003 health record noted the Veteran's 
complaints of congestion with a productive cough for five days.  
The Assessment was bronchitis.  In March 2004 the Veteran 
complained of shortness of breath.  It was noted that he was on 
Albuterol inhaler and wanted a refill.  On examination he had 
audible wheezing.  The assessment was acute dust treatment.  It 
was recommended that he be given breathing treatment with 
Albuterol and given an Albuterol inhaler.  In addition, later in 
March 2004, the Veteran had a medical assessment and neither the 
Veteran nor the health care provider mentioned a respiratory 
disorder of any kind.

In September 2000, (which is after the Veteran's first period of 
active duty and prior to his second period of active duty), the 
Veteran was treated by a private physician, Dr. HM, for acute 
bronchitis.  In October 2001 Dr. HM provided an assessment of 
pharyngitis upon the Veteran's complaint of a sore throat for 
three days.  In August 2004 (four months following the Veteran's 
second period of service) Dr. HM's assessment was 
sinusitis/allergy.  In addition, the record contains an August 
2004 medical statement from Dr. JLP, a private physician, who 
noted that he saw the Veteran and he had left sided headache, 
nasal congestion and retro-orbital pain for many months.  There 
was also an assessment of sinusitis rendered in September 2004.  
CT scan of the paranasal sinuses was performed in September 2004.  
The impression was diffuse opacification of the frontal, 
sphenoid, and left ethmoid sinuses with bony changes as described 
consistent with mucoceles.  There was also evidence of partial or 
focal sinusitis in the right ethmoid air cells and left maxillary 
antrum.  At a VA health care service facility visit in September 
2004 the Veteran complained of headaches on and off for the last 
ten months.  He reported that he came back from Iraq in March 
2004.  The assessment was headaches due to chronic complicated 
sinus problems.  

In October 2004 the Veteran had a VA ear, nose, and throat 
consult.  The examiner suspected allergic fungal sinusitis.  In 
November 2004, the Veteran underwent a VA general medical 
examination.  The examiner noted review of the claims folder and 
medical records.  The Veteran reported that his sinus problems 
started in the summer of 2003 and progressed.  The relevant 
impressions/diagnoses were chronic sinusitis, suspected allergic 
fungal sinusitis awaiting surgery, and nasal polyps per history.  

On VA eye examination in November 2004 the examiner diagnosed the 
Veteran with allergic sinusitis with ethmoid orbital involvement.  
The examiner noted that this was noted on the Veteran's CT scan 
with extensive involvement of his left ethmoid sinuses that were 
eroding into the orbit and pushing or displacing the left medial 
rectus muscle.  In addition, in November 2004 the Veteran 
underwent endoscopic sinus surgery at a VA health care service 
facility.  His post-operative diagnoses were chronic 
rhinosinusitis, allergic fungal sinusitis and deviated nasal 
septum.  In a December 2004 VA outpatient follow-up report to the 
Veteran's sinus surgery, the Veteran reported that he still could 
not smell anything in his left nose and has some improvement in 
smell in his right nose.  The impression was allergic fungal 
sinusitis status post endoscopic sinus surgery with polypoid 
mucosa.

In a February 2005 statement from a fellow serviceman, JES, it 
was noted that he served in the same battalion with the Veteran 
and both were deployed to Kuwait from March 2003 to September 
2003 and were relocated to Iraq in March 2004.  He stated that 
the Veteran complained almost daily about his sinus difficulties 
and headaches which he stated gave the Veteran excruciating pain.  
JES stated that he was a certified combat life saver during his 
deployment with the Veteran and the Veteran would come to him at 
least two or three times a week for Sudafed or Tylenol.  In a 
statement dated in March 2005 another of the Veteran's fellow 
servicemen, ADH, noted that the Veteran had severe difficulties 
with his sinuses due to the fine particles in the air.  He stated 
that it was known by all the chain of command that the Veteran 
had difficulties with dust particles and he wore a red 
identification tag to that effect.  ADH also stated that the 
Veteran had had severe nosebleeds, difficulty breathing through 
his nose and headaches.  Additionally, in a statement from LDG, 
who served with the Veteran during Operation Iraqi Freedom, she 
stated that on many occasions the Veteran had come to her to get 
medication for his headaches and sinus because she too suffered 
from the same problems.

Review of the evidence of record reveals that the Veteran has 
been diagnosed with sinusitis.  The impression was allergic 
fungal sinusitis in the December 2004 VA outpatient examination 
report.  Additionally, service treatment records show that in 
January 1998, the Veteran complained of sinus congestion.  The 
Veteran also indicated during service that he had seasonal hay 
fever.  In October 2002, an allergy to dust was noted and in 
March 2004, he was written a prescription for acute dust.  
Additionally, the Veteran's fellow service members submitted 
statements on his behalf indicating that he had sinus problems 
during service.  

The Veteran's sinus problems have been attributed to sinusitis, 
with suspected allergic fungal sinusitis.  The question is 
whether the condition had its onset in service.  The Veteran 
asserts that it did, and he is clearly competent to report the 
symptoms of a respiratory disorder as they are capable of lay 
observation.  See Layno, 6 Vet. App. at 469.  In addition, his 
fellow service members are also competent to report symptoms they 
observed from the Veteran.  However, in adjudicating this claim, 
the Board must assess not only competence of the lay statements 
proffered, but also their credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran's assertions that he experienced respiratory problems 
in service are consistent with service treatment records that 
show complaints of sinus congestion and an impression of upper 
respiratory infection in January 1998, an assessment of 
bronchitis in September 2003 and an acute dust treatment in March 
2004.  His assertions are also consistent with statements of his 
fellow service members that he had daily sinus problems during 
service.  The Veteran also reported at his VA examination in 
November 2004 that his sinus problems started in the summer of 
2003 and progressed.  This consistency as reported, combined with 
the fact that the Veteran sought medical treatment for his 
respiratory disorder within a year of separation from his second 
period of active duty, leads the Board to resolve doubt in the 
Veteran's favor and conclude that his statements are sufficiently 
credible to show that sinusitis had its onset while he was on 
active duty.

Accordingly, the criteria for service connection for sinusitis 
have been met. 

B.  Migraine Headaches

Service treatment records show that the Veteran was seen at an 
in-service medical clinic in November 1997 with complaints of 
headaches for three weeks.  In January 1998 the Veteran was seen 
at an in-service medical clinic with complaints of sinus 
congestion with headache for three weeks periodically.  
Headaches, however were not mentioned on objective examination 
for either examination; nor was an assessment of headaches 
provided.  In addition, in a September 2002 Report of Medical 
Examination clinical evaluation of the Veteran's head, face, 
neck, and scalp revealed no abnormalities.

In January and October 2001, following his first period of active 
duty, the Veteran was seen by his private physician, Dr. HM, for 
complaints of headaches, among other things.  His assessment, in 
pertinent part, was headache.  

A VA health care services emergency note dated in June 2004 (two 
months following the Veteran's second period of active duty) 
reveals the Veteran was seen with complains of frontal headache 
associated with pain in the back of the neck for six to eight 
months.  He complained of nausea and mild diarrhea intermittently 
during that time.  He also complained of light sensitivity.  The 
assessment, in pertinent part, was headaches.  In August 2004 the 
Veteran was seen at a VA health care facility with complaints of 
frontal headaches for three to four days, associated with 
photophobia, phonophobia, nausea, decreased appetite, and blurry 
vision.  He described the pain as a "stinging" pain that comes 
across front of the forehead.  He also reported that he had taken 
numerous over-the-counter- medications without relief.  The 
assessment was migraine with possible untreated hypertension.  At 
his visit with his private physician in August 2004 the Veteran 
indicated that he had had headaches for six months, "since 
Iraq."  In addition, the record contains an August 2004 medical 
statement from Dr. JLP, a private physician, who noted that he 
saw the Veteran and he had left sided headache, nasal congestion 
and retro-orbital pain for many months.  At a VA health care 
service facility visit in September 2004 the Veteran complained 
of headaches on and off for the last ten months.  He reported 
that he came back from Iraq in March 2004.  The assessment was 
headaches due to chronic complicated sinus problems.  

In November 2004, the Veteran underwent a VA general medical 
examination.  The examiner noted review of the claims folder and 
medical records.  His subjective history included reports of 
headaches which started last summer and progressed.  The 
headaches he stated are bifrontal and spread posteriorly.  He 
reported that sometimes the headache centers on the left eye.  
The relevant impression/diagnosis was chronic headaches with 
mixed features of vascular and sinus headache.  

In the February 2005 statement from JES, noted above, he stated 
that the Veteran complained almost daily about headaches which he 
stated gave the Veteran excruciating pain.  JES further stated 
that he provided the Veteran with Sudafed or Tylenol 
approximately two or three times a week.  In her March 2005 
statement, noted above, LDG stated that on many occasions the 
Veteran had come to her to get medication for his headaches and 
sinus because she too suffered from the same problems.

Considering the evidence in this case, the Board finds that 
service connection for migraine headaches is not warranted.  The 
record shows that the Veteran has had the following assessments: 
headaches in June 2004; migraine with possible untreated 
hypertension in August 2004; headaches due to chronic complicated 
sinus problems in September 2004; and chronic headaches with 
mixed features of vascular and sinus headache in November 2004.  
The Veteran contends that he has headaches related to his active 
duty service.  The record shows that the Veteran complained of 
headaches during active duty, but there was no assessment of 
headaches made during any of his three periods of active duty 
service.  In fact, the Report of Medical Examination of September 
2002 shows the Veteran had no abnormalities of the head, face, 
neck, and scalp on clinical evaluation.  Further, there is no 
competent medical evidence of a link between the Veteran's post-
service diagnoses of headaches and any of his periods of active 
duty service.  The only evidence of a possible link between the 
Veteran's current assessments of headaches and active duty 
service is lay statements proffered by the Veteran.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

While the Veteran is competent to describe his complaints of 
headaches, his description that headaches began in May 2003 (on 
his October 2004 claim for benefits) is not consistent with the 
overall record.  The record does not establish that migraines had 
their onset in service or that they increased in severity 
therein.  The Veteran complained of headaches during his first 
tour of active duty, but the complaints were not accompanied by 
an assessment or diagnosis of migraine headaches in service and 
it was not shown that they were chronic in nature.  In January 
and October 2001 the Veteran's private physician provided an 
assessment of headache.  This was after his first period of 
active duty and prior to the onset of chronic headaches as 
claimed by the Veteran.  While headaches have been noted 
following the Veteran's second period of active duty it has not 
been established that headaches increased in severity during that 
period of active duty.  

While evidence from an examination may have shown that chronic 
disability exhibited by headaches was caused by or permanently 
increased in severity during a period of service, the Veteran 
failed to report for scheduled examinations.  Under 38 C.F.R. § 
3.655, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
without "good cause," the claim shall be rated based on the 
evidence of record.  See Id.  

In this case, the competent, credible evidence of record does not 
link a current diagnosis of headaches to service, nor is there 
competent, credible evidence that pre-existing headaches worsened 
during active duty service.  Hence, the weight of the evidence is 
against the claim, and against the grant of service connection 
for migraine headaches.  The Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

C.  Diplopia, Secondary to Allergic Fungal Sinusitis

As the Board finds that sinusitis had its onset in service, the 
remaining question is whether diplopia proximately due to 
sinusitis.

The evidence shows that in October 2004 the Veteran had a VA 
ophthalmology consult.  At that time he reported he had diplopia 
in his far left gaze.  The impressions, in pertinent part, was 
exophthalmos, left eye, and diplopia, left lateral gaze.

In November 2004, the Veteran underwent a VA eye examination.  
The examiner noted review of the claims folder and medical 
records.  The Veteran's complained of pain in his left eye on 
extreme left gaze with double vision in extreme left gaze.  He 
also reported that his left eye sometimes pulsates when he has 
his headaches.  The diagnosis was diplopia.  The examiner noted 
that this was secondary to the underlying sinus disease with 
displacement of the left medial rectus muscle.  

As the competent medical evidence of record establishes that the 
Veteran has diplopia secondary to the service-connected 
sinusitis, service connection for diplopia is granted.


ORDER

Service connection for sinusitis is allowed.

Service connection for migraine headaches is denied. 

Service connection for diplopia is allowed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


